Citation Nr: 0010925	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  94-35 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to October 
1953 and from September 1960 to March 1961.  This case comes 
before the Board of Veterans' Appeals (hereinafter Board) on 
appeal from the Department of Veterans Affairs (hereinafter 
VA) regional office in Atlanta, Georgia (hereinafter RO).  By 
a decision dated in August 1997, the Board denied the issue 
on appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court), and by an Order dated in July 1999, the August 1997 
decision was vacated and remanded to the Board.


REMAND

The Court has found that the veteran's claim is well grounded 
within the meaning of the statute and judicial construction.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. 
§ 5107(a).  The VA therefore has a duty to assist the veteran 
in the development of facts pertinent to his claim.  This 
includes the duty to obtain a VA examination which provides 
an adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
The veteran contends that he has a cervical spine disorder as 
a result of being hit in the head with a helmet while in 
service.  The record of medical care in service includes an 
entry on November 9, 1960, showing that the veteran fell and 
hit his head four days ago.  The service medical records 
during January 1961 and private medical records during 
December 1960 at the time of the veteran's military service, 
reveal that he filed charges against an officer for having 
"supposedly hit him [with] a helmet" sometime evidently 
during September 1960, but was unable to get anyone to 
testify on his behalf.  It was observed that, apparently, the 
veteran changes these dates depending on whom he is talking 
to.  No evidence could be found during service of any 
physical disorder except for a slightly elevated white blood 
count.  It was observed that the veteran wanted out of the 
service, and his story of having been struck while in basic 
training was declared to be questionable.

The medical evidence of record reveals numerous diagnoses 
with regard to the veteran's current cervical spine 
complaints.  Accordingly, the Board is of the opinion that a 
VA examination might be helpful to determine the exact nature 
of any cervical spine disorder.  

Under these circumstances, this case is remanded to the RO 
for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
true diagnosis of any current cervical 
spine disorder.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested 
examination, so that the veteran's story 
and his entire medical history can be 
taken very carefully into consideration, 
and the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and objective 
abnormal findings with regard to the 
cervical spine should be reported in 
detail.  Any indicated diagnostic tests 
and studies ought to be accomplished, to 
include laboratory studies of the 
cervical spine.  If an objective cervical 
spine disorder is identified, the 
examiner is asked to provide an opinion 
as to whether the current disorder is 
traumatic in origin, and if it is, the 
examiner is requested to provide an 
opinion as to whether it is consistent 
with the veteran's story of being hit in 
the face with related disability of the 
cervical spine surfacing after a period 
of years.  In forming this opinion, the 
examiner should consider the verified 
medical history and the objective medical 
facts during service and subsequent 
thereto with regard to the veteran's 
cervical spine.  The clinical findings 
and scientific bases upon which these 

professional medical opinions are based 
should be clearly set forth for the 
record.  If the examiner is unable to 
provide the opinions requested without 
resorting to guesswork, it should be so 
noted.   

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that the requested 
examination has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the report does not include a fully 
detailed description of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999). 

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  No action is required 
by the veteran until he receives further 

notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
- 4 -
